EXHIBIT 10.2


March 2,
2006                                                                                                           #1012780
                            TV-05356W, Supp. No. 1
Mr. Robert Van Namen
Marketing and Operations VP
United States Enrichment Corporation
Two Democracy Center, Tenth Floor
6903 Rockledge Drive
Bethesda, MD  20817-1818


Dear Mr. Namen:


This letter will confirm arrangements agreed upon between representatives of
United States Enrichment Corporation (“USEC”) and the Tennessee Valley Authority
(“TVA”) for TVA to make available, and for USEC to take, Additional Energy as
provided for under subsection 2.2(e) of the Power Contract numbered TV-05356W
and dated July 11, 2000 (“Power Contract”).  This letter also confirms related
arrangements to replace Article IV of the Power Contract with the new Article IV
attached hereto.


It is understood and agreed that:


1.
As set forth in the following table, TVA will make available, and USEC will
take, Additional Energy in the amounts of the specified additional availability
amounts at the specified prices during the specified hours of the specified
Supply Period:



 
 
Supply Period
Additional
Availability
Amount
 
Additional Energy
Price
06/01/06 HE 0100 CDT to 08/31/06 HE 2400 CDT
600 MW All Hours
$66.00/MWh All Hours
 
(a total of 1,324,800 MWh)



2.
During the Supply Periods, the total amounts of power available to USEC under
the Power Contract will be increased by the sum of the additional availability
amounts designated by TVA in accordance with section 1 above and USEC shall take
such increased amounts; provided, however, that it is expressly recognized that
the Additional Energy made available under the arrangements described by this
confirmation will be subject to suspension as Interruptible Baseline Energy in
accordance with Attachment 2 to the Power Contract.



3.
For billing purposes, USEC’s minimum energy takings under the Power Contract
shall be deemed to have been increased by the additional availability amounts so
designated by TVA and the Additional Energy price specified in section 1 above
shall be applied to the resulting additional minimum energy takings in
accordance with subsection 2.6(b) of the Power Contract to increase the Power
Bill.



4.
From and after the meter-reading time on June 1, 2006, the Power Contract is
further supplemented and amended by replacing Article IV thereof with the
substitute Article IV attached to this letter agreement.  Further, it is
expressly recognized that the credit assurance provisions of the attached
Article IV shall apply with respect to any obligations under the Power Contract
as it may be amended, including, without limitation, the Additional Energy
arrangements provided for by this letter agreement and, unless otherwise agreed,
with respect to any subsequent Additional Energy arrangements entered into under
the Power Contract.



5.
It is recognized that TVA and USEC have agreed in principal to Quantity and
Pricing of Baseline Energy for the first annual period of Period Two, subject to
the final approval of the TVA Board of Directors and the execution of final
documents to reflect that agreement.  It is further recognized and agreed that
nothing related to any failure to complete such final documents shall excuse the
performance of either party under this letter agreement.



If the foregoing satisfactorily states the understanding between us, please have
a duly authorized representative execute this Confirmation on behalf of USEC and
return by facsimile an executed copy to Mike Davis at (423) 751-3387.  Also
please return one executed copy by mail to Mike Davis, Tennessee Valley
Authority, 1101 Market Street MR 2A, Chattanooga, Tennessee 37402.


Sincerely,
 
/s/ Clyde S. Harmon                                          /s/ Bruce S.
Schofield
Clyde S. Harmon                                                Bruce S.
Schofield
Sr., Manager, Origination                                 Vice President,
Industrial Marketing and Account Management


Accepted and agreed to as of
the date first above written.


UNITED STATES ENRICHMENT CORPORATION
 
By:               /s/ Robert Van Namen                                        
Name:         Robert Van Namen
Title:           Marketing and Operations VP


[ATTACHMENT ON FOLLOWING PAGE]
 
 

--------------------------------------------------------------------------------

 

ATTACHMENT


ARTICLE IV


FINANCIAL RESPONSIBILITY AND INFORMATION


Section 4.1 – ADDITIONAL DEFINITIONS


In addition to the terms defined in Article I above, the following additional
defined terms shall be applicable for purposes of applying the provisions of
this Article IV.


4.1.1           “Commercial Credit Rating” shall mean a credit rating assigned
by Standard and Poor’s (S&P), Moody’s Investor Services, Inc. (Moody’s), or
Fitch Ratings (Fitch) (such agencies are hereafter individually referred to as a
Rating Agency or collectively referred to as Rating Agencies) to a rated
entity’s unsecured, senior long-term debt obligations (not supported by third
party credit enhancements), or if such entity does not have a rating for its
senior unsecured long-term debt obligations, then the rating assigned to such
entity as an issuer rating by S&P, Moody’s or Fitch.


4.1.2           “CRR” shall mean the customer risk rating assigned by TVA under
TVA’s credit policy for the purpose of classifying its customers, suppliers, and
vendors according to the level of risk deemed by TVA to be associated with their
financial condition.  Such ratings are assigned by TVA, and updated from time to
time, as a result of quantitative financial analysis, as well as consideration
of subjective judgments about both the entity being rated and market
conditions.  In the event of any change in Company’s CRR which will cause a
change in the amount of Performance Assurance, if any, that Company is obligated
to provide to TVA under section 4.5 of this Article, TVA will promptly give
Company written notice of the revised CRR and, for purposes of this contract,
such revised CRR will be deemed to be effective:


 
(a)
as of the date of such notice, if the revised CRR is a higher rating than
Company’s previously effective CRR, or



 
(b)
5 business days after the date of such notice, if the revised CRR is a lower
rating than Company’s previously effective CRR.



4.1.3           The following CRRs referred to as “Superior,” “Strong,”
“Satisfactory,” “Acceptable,” and “Below Investment Grade Rating,” shall be
defined and assigned to Company under the following framework:


 
(a)
If a Commercial Credit Rating is not assigned by the Rating Agencies, then TVA
shall determine the appropriate CRR in its sole discretion under its credit
policy.



 
(b)
If a Commercial Credit Rating is assigned by a Rating Agency or Rating Agencies,
then the CRR will be deemed to be as is shown on the chart below, unless there
are multiple Rating Agencies and their Commercial Credit Ratings are not
equivalent under TVA’s CRR system, in which case subsection (c) will apply.



 
(c)
If more than one Rating Agency provides a Commercial Credit Rating and such
ratings do not provide equivalent CRRs under the below chart, then the following
will apply:



 
(i)
if two Rating Agencies provide a Commercial Credit Rating and those ratings
equate to different CRRs (according to the chart below), then the lower CRR will
govern;



 
(ii)
if three Rating Agencies provide a Commercial Credit Rating and those ratings
equate to three different CRRs (according to the chart below) then the middle
CRR will govern;



 
(iii)
if three Rating Agencies provide a Commercial Credit Rating and those ratings
equate to two different CRRs (according to the chart below) then the two
equivalent CRRs will govern.




 
Chart Comparing TVA CRR Ratings to the Commercial Credit Ratings of Rating
Agencies
 
TVA
CRR
S&P
Commercial Credit
Rating
Moody’s
Commercial Credit
Rating
Fitch
Commercial Credit
Rating
Superior
AAA
Aaa
AAA
Strong
AA+ to AA-
Aa1 to Aa3
AA+ to AA-
Satisfactory
A+ to A-
A1 to A3
A+ to A-
Acceptable
BBB+ to BBB-
Baa1 to Baa3
BBB+ to BBB-
Below Investment Grade Rating
BB+ or lower
Ba1 or lower
BB+ or lower



4.1.4           “Credit Risk” shall mean:


 
(a)
an amount reasonably determined by TVA as approximating all charges applicable
for a 75-day period either under this contact or any previous power arrangement,
including, but not limited to, all amounts Company owes or will owe for power
and energy made available for, or delivered during, that period and without
regard to whether or not a bill has been rendered for such amounts, less,



 
(b)
the amount of credit risk protection afforded to TVA by any then-existing
Performance Assurance already covering TVA’s risk of non-payment of the amount
designated by TVA;



Provided, however, that during any period when Company is deemed to have a CRR
that is equal to a Below Investment Grade Rating so that the payment obligations
provided for below in paragraph b of section 4.5 are applicable, the 75-day
period provided for in (a) above shall be reduced to 45-days to reflect the
revised payment obligations provided for in said paragraph.


4.1.5           “Collateral Threshold” shall mean the dollar amount or amounts
specified in section 4.3 of this Article to reflect the amount of credit that
will be extended to Company without Performance Assurance being provided by
Company.


4.1.6           “Performance Assurance” shall mean collateral in the form of
either:


 
(a)
a cash deposit,



 
(b)
a Letter of Credit, in form and substance acceptable to TVA, issued by a
financial institution which has and maintains at least a Satisfactory CRR.



 
(c)
other security acceptable to TVA and agreed to in writing by the parties to this
contract, including, without limitation, a corporate guaranty, in form and
substance acceptable to TVA, by an entity which has and maintains at least an
Acceptable CRR; provided however, that such a guaranty will only be acceptable
to secure Performance Assurance equal to the Collateral Threshold which TVA
would assign to such entity if it were the party contracting with TVA for the
power supply arrangements that are provided for in this contract.



SECTION 4.2 – CRR AS OF CONTRACT EXECUTION


As of the date that this contract was executed, Company has been determined by
TVA to have a CRR which qualifies as a Below Investment Grade Rating.


SECTION 4.3 – COLLATERAL THRESHOLD


At all times that Company has and maintains at least an Acceptable CRR, the
amount of the Collateral Threshold will be the applicable amount set forth in
the table below as corresponding to Company’s then existing CRR.  At any other
times, the amount of the Collateral Threshold shall be deemed to be
zero.  Company and TVA agree that from time to time exceptional circumstances
may occur that merit either an increase or a decrease in Company’s Collateral
Threshold amounts.  Accordingly, at any such time, TVA may in its discretion
revise the Collateral Threshold amounts upward or downward upon 30 days’ written
notice to Company.


COMPANY’S CRR
COLLATERAL THRESHOLD
Superior
$0
Strong
$0
Satisfactory
$0
Acceptable
$0



As set out in the above table, Company’s current Collateral Threshold is
zero.  At such time, if any, that Company determined to have an Acceptable CRR
or higher, TVA will determine a Collateral Threshold appropriate to Company’s
CRR.


SECTION 4.4 – FINANCIAL INFORMATION


 
(a)
For TVA’s use in evaluating Company’s financial condition, at TVA’s request,
Company shall provide to TVA:



 
(i)
within 120 days following the end of each Company fiscal year, a copy of
Company’s annual report containing consolidated financial statements for such
fiscal year;



 
(ii)
within 60 days after the end of each of its first three fiscal quarters of each
such fiscal year, a copy of Company’s quarterly report containing consolidated
financial statements for such fiscal quarter; and



 
(iii)
such different or additional financial information as TVA may from time to time
reasonably request for TVA’s use in evaluating Company’s financial condition;



provided, however, Company shall not be required to provide TVA with such
information if:


 
(i)
the information is publicly available and accessible by TVA, or



 
(ii)
Company is rated by S&P, Moody’s or Fitch.



 
(b)
In all cases the statements to be provided under (a) above shall be for the most
recent accounting period and prepared in accordance with generally accepted
accounting principles; provided, however, that should any such statements not be
available on a timely basis due to a delay in preparation or certification, such
delay shall not be a breach of this contract so long as Company diligently
pursues the preparation, certification and delivery of the statements.  Further,
it is expressly recognized that TVA prefers the financial statements provided
under (a)(i) above to be audited financial statements and the unavailability of
audited statements may be considered by TVA to be a negative factor in
evaluating Company’s CRR.



SECTION 4.5 – PERFORMANCE ASSURANCE OBLIGATION


 
(a)
If at any time during the term of this contract the then-applicable Credit Risk
exceeds the then-applicable Collateral Threshold, a Performance Assurance
Deficiency in the amount of the excess shall exist.  Upon written notice from
TVA of such Performance Assurance Deficiency, Company shall be obligated to
promptly provide Performance Assurance or additional Performance Assurance as
applicable, to TVA in an amount equal to the amount of such Performance
Assurance Deficiency.



 
(b)
In addition, if at any time during the term of this contract, Company is deemed
to have a CRR that is equal to a Below Investment Grade Rating, the following
shall apply:



 
(i)
Notwithstanding Section 2 of the Terms and Conditions of the Power Contract,
Company shall pay by using one of the electronic methods approved by TVA, all
charges applicable under the Power Contract within ten (10) days after the date
of any bill; provided, however, if the tenth day after the day of the bill is a
non-business day, then payment shall be made by no later than the next business
day.  If such charges are not paid within such period, then TVA may, upon 5
days’ written notice, discontinue supply of power to Company.  Any such
discontinuance of supply shall not relieve company of its liability for minimum
monthly charges or payment of past due amounts.



 
(ii)
Notwithstanding sections 2(b) and 2(c) of the Terms and Conditions, the late
payment charges provided for in section 2(b) shall be applicable to any amount
remaining unpaid after the end of the payment period provided for in subsection
(i) above.



 
(iii)
Notwithstanding sections 2(b) and 2(c) of the Terms and Conditions, the early
payment credit shall be applied as follows:  For any month that that Company
pays its bill in full prior to the payment date established in subsection (i)
above, TVA shall apply the amount of the Average Short Term Interest Rate (as
defined in the Terms and Conditions) to the amount of such early payment for
each day prior to the payment date for which the bill is paid.  No early payment
credits shall be applicable for any payment that is not made prior to the
payment date provided for in subsection (i) above.



SECTION 4.6 – FAILURE TO PROVIDE PERFORMANCE ASSURANCE


In the event of any Performance Assurance Deficiency arising under 4.5 above:


 
(a)
If Company does not fully remedy the Performance Assurance Deficiency by the
date falling 10 days after the date when TVA gives notice of such deficiency
under 4.5 above (or such later date as may be agreed upon), TVA shall have the
right, upon 5 days’ notice, to discontinue the supply of power, and may refuse
to resume delivery as long as Performance Assurance has not been provided to
fully remedy the deficiency.  Discontinuance of supply under this paragraph (a)
shall not relieve Company of its liability for minimum monthly charges or
payment of past due amounts.



 
(b)
If Company does not fully remedy the Performance Assurance Deficiency by the
date falling 30 days after the date when TVA gives a notice of such deficiency
under 4.5 above, TVA shall have the right to consider the contract breached and
to cancel the contract upon written notice that if full Performance Assurance is
not received within 5 days (or such longer period as may be specified) after the
date of said notice, the contract shall be deemed permanently breached and
canceled; and such cancellation by TVA shall be without waiver of any amounts
which may be due or of any rights, including the right to damages for such
breach, which may have accrued up to and including the date of such
cancellation.



SECTION 4.7 – SECURITY INTEREST


To the extent Company provides any Performance Assurance under section 4.5 of
this Article, Company grants to TVA a present and continuing security interest
in, and lien on (and right of setoff against), and assignment of, all cash
collateral and cash equivalent collateral and any and all proceeds resulting
therefrom or the liquidation thereof, whether now or hereafter held by, on
behalf of, or for the benefit of, TVA, and Company agrees to take such action as
TVA may reasonably require in order to perfect TVA’s first-priority security
interest in, and lien on (and right of setoff against), such collateral and any
and all proceeds resulting therefrom or from the liquidation thereof.  It is
expressly recognized and agreed, however, that:


 
(a)
any security interest provided for under this section 4.7 above shall only apply
to the specific collateral that is provided as Performance Assurance to meet
Company’s obligations under this Article IV; and



 
(b)
by virtue of this section 4.7, TVA will have no security interest of other
preferred interest in any other property of Company or in any other property of
any other entity providing the Performance Assurance.  It is expressly
recognized and agreed that this paragraph shall not affect any security interest
that may be provided for under a separate agreement.



SECTION 4.8 – REMEDIES


Upon failure of Company to pay all charges applicable under this contract within
30 days after the date of any bill, or any shorter period for final payment or
for correcting a Performance Assurance Deficiency applicable under any provision
of this contract or any amendment or supplement to this contract, it is
expressly recognized and agreed that TVA may do any one or more of the
following:


 
(a)
exercise any of its rights and remedies with respect to such failure to pay and
any of its rights and remedies  with respect to Performance Assurance, including
any such rights and remedies under law then in effect;



 
(b)
exercise its rights of setoff against any and all property of Company in the
possession of TVA;



 
(c)
draw on any outstanding letter of credit issued for its benefit; and



 
(d)
liquidate all Performance Assurance then held by or for the benefit of TVA, free
from any claim or right of any nature whatsoever of Company or other pledgor of
Performance Assurance, including any equity or right of purchase or redemption
by Company or any such pledgor.
